Citation Nr: 1433161	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial evaluation in excess of 20 percent for mechanical mid-low back pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to November 1997, with subsequent service in the Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO. In addition to these matters, the Veteran appealed denials of service connection for depression, allergic rhinitis, and a neck disorder. During the course of the appeal, a March 2010 rating decision was issued that granted service connection for these additional issues; therefore, they are no longer before the Board for consideration. 

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.

These claims were previously before the Board in February 2012, at which time they were remanded for additional development, along with claims of service connection for a right knee disorder, a right shoulder disorder, and migraine headaches.  

In a January 2013 rating decision, the RO granted entitlement to service connection for a right knee disorder, a right shoulder disorder, and migraine headaches.  Therefore, those issues are no longer before the Board.  In October 2013 the Veteran stated that his service-connected right knee disability increased in severity.  The Board refers this matter to the RO for appropriate action.  

The Virtual VA electronic claims file and the Veterans Benefits Management System have been reviewed and considered. 
 
This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record indicates that the Veteran underwent VA examinations in March 2012, with an addendum issued in April 2012.  To date, the examination reports have not been associated with the claims file.  Prior to adjudication of these claims, the RO must associate those reports with the claims file so that a full review of the record can be completed.

Accordingly, the case is REMANDED for the following action:

The RO must obtain copies of the March 2012 VA examination and the April 2012 addendum and include them in the physical or electronic claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

